—Judgment, Supreme Court, Bronx County (Robert Seewald, J.), rendered April 7, 1994, convicting defendant, after a jury trial, of robbery in the first degree, and sentencing him, as a second violent felony offender, to a term of 81/2 to 17 years, unanimously affirmed.
Defense counsel’s general objections during the prosecutor’s summation did not alert the court to the comments defendant now claims deprived him of a fair trial. Accordingly, the claim is not preserved for appellate review (People v Balls, 69 NY2d 641), and we decline to review it in the interest of justice. If we were to review it, we would find that the prosecutor’s characterization of the defense as a conspiracy involving the police, the prosecutor, and the People’s witnesses to frame defendant was fair response to defense counsel’s summation suggesting that the police had embellished the description given to them by the complainant and that the identification testimony of the complainant and an eyewitness may have been the product of their discussions with the prosecutor’s office. We perceive no abuse of sentencing discretion. Concur—Murphy, P. J., Rubin, Kupferman, Ross and Tom, JJ.